Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 06/02/2022 is acknowledged.  The traversal is on the ground(s) that Olochonowicz does not disclose or make obvious the rare earth fluorides are present in an amount of at least 5%.  This is not found persuasive because Olechnowicz discloses the fuller composition is a mixture of SiO2 and a plasma resistant material comprising an oxide of Y, Sc, La, Ce, Gd, Eu, Dy or the like, or a fluoride of one of these metals. Examiner notes that rare earth metals are listed by Olochnowicz, as are fluorides of those rare earth metals. While Olochonowicz does not disclose a specific example meeting the limitations of previous claim 1, it does disclose or make obvious the limitation of rare earth fluorides are present in an amount of at least 5%.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/02/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 15 and 16 recites the broad recitation “10 to 80 mol% rare earth oxides and/or rare earth fluorides (REX)”, and the claim also recites “and wherein the rare earth fluorides are present in an amount of at least 5 mol% in the coating” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, claims 15 and 16 will be interpreted as requiring at least 5 mol% rare earth fluorides in the coating unless otherwise clarified by Applicant during the course of prosecution. 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (hereinafter referred to as Sun).
Regarding claim 31, Sun discloses a coated article for use in environments where exposure to plasma is to be expected (see Sun at the Abstract, disclosing a body and a conformal protective layer on at least one surface of the body. The conformal protective layer is a plasma resistant rare earth oxide film), comprising a plasma resistant rare earth-containing glaze applied to the surface of the article (see Sun at [0017], disclosing a thin film protective layer according to one embodiment can be applied directly over bare Al base to improve bonding and erosion difficulties.). While Sun does not explicitly disclose an example wherein rare earth fluorides are present in an amount of at least 5 mol%, Sun does disclose the plasma resistant rare earth oxide is selected from a group consisting of YF3, Er4Al2O9, ErAlO3, and a ceramic compound comprising Y4Al2O9 and a solid-solution of Y2O3-ZrO2. Examiner notes that YF3 is 100% rare earth fluoride, therefore a layer consisting of YF3 is at least 5 mol% rare earth fluoride. 
Therefore, it would have been obvious before the effective filing date to apply a coating of YF3 as disclosed by Sun with a reasonable expectation of successfully providing a plasma resistant coating as taught by Sun. 
Regarding claim 33, Sun discloses the coated article is effective for use in semiconductor manufacture (see Sun at [0018], disclosing semiconductor manufacturing chamber liners (e.g., chamber liner kits) can be formed of an Al substrate coated with a thin film protective layer according to one embodiment). 
Allowable Subject Matter
Claims 2-3, 5-14 and 16-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim 16 is directed towards a coated article comprising: a substrate and a coating comprising: 20 to 90 mol% SiO2; 0 to 60 mol% Al2O3; and 10 to 80 mol% rare earth oxides and/or rare earth fluorides (REX); wherein SiO2+ Al2O3+REX >60 mol%, and wherein the rare earth fluorides are present in an amount of at least 5 mol %.
The closest prior art is believed to be Sun et al. (US20180010234, hereinafter referred to as Sun). Sun is directed to an article comprises a body and a conformal protective layer on at least one surface of the body. The conformal protective layer is a plasma resistant rare earth oxide film (see Sun at the Abstract). Sun does disclose the plasma resistant rare earth oxide is selected from a group consisting of YF3, Er4Al2O9, ErAlO3, and a ceramic compound comprising Y4Al2O9 and a solid-solution of Y2O3-ZrO2 (see Sun at the Abstract). However, Sun discloses the plasma resistant rare earth oxide has a composition of 40-45 mol% Y2O3, 5-10 mol% of ZrO2, 35-40 mol% of Er2O3, 5-10 mol% of Gd2O3, and 5-15 mol% of SiO2. Therefore, Sun does not disclose or reasonably make obvious a substrate and a coating comprising: 20 to 90 mol% SiO2.
All claims not specifically addressed contain allowable subject matter because they depend upon a claim which contains allowable subject matter, or because they contain all of the allowable limitations of a claim which contains allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731